         Case 18-14251-mkn         Doc 35    Entered 11/19/18 17:04:43        Page 1 of 4




1    JENNIFER R. BERGH, ESQ.
     Nevada Bar No.: 14480
2    THE LAW OFFICES OF MICHELLE GHIDOTTI
     8716 Spanish Ridge Avenue, #115
3
     Las Vegas, NV 89148
4    Tel: (949) 427-2010
     Fax: (949) 427-2732
5    Email: Jbergh@ghidottilaw.com
6    Attorney for Creditor
     Carvana, LLC, their successors and assigns
7

8                          IN THE UNITED STATES BANKRUPTCY COURT

9                           DISTRICT OF NEVADA – LAS VEGAS DIVISION

10

11                                                         CASE NO.: 18-14251

12   In re:                                                Chapter 13

13                                                         CARVANA, LLC, THEIR SUCCESSORS
     CARNELL PERRY,
                                                           AND ASSIGNS’S MOTION FOR RELIEF
14                                                         FROM THE AUTOMATIC STAY
                            Debtor.
15                                                         (“Vehicle”)
16
                                                           Date: December 27, 2018
17
                                                           Time: 10:30 a.m.
18
19

20

21            Carvana LLC (“Movant” or “Creditor”), through undersigned counsel, applies for an order

22   vacating the stay to permit Movant to exercise its non-bankruptcy remedies in connection with a

23   vehicle described as a 2016 Mazda 6 bearing the VIN: JM1GJ1U52G1426221 (“Vehicle”). The
24   basis for this motion is set forth in the following memorandum of points and authorities.
25

26
                           MEMORANDUM OF POINTS AND AUTHORITIES
27
         I. FACTUAL BACKGROUND:
28
                                                       1                                         18-10822
         Case 18-14251-mkn         Doc 35        Entered 11/19/18 17:04:43    Page 2 of 4




1           1. This court has jurisdiction over the subject matter of this Motion pursuant to the

2    provisions of 28 U.S.C. §157, 1334, and 11 U.S.C. §362.

3           2. The Contract is secured by a Lien on a vehicle described as a 2016 Mazda 6 bearing the

4    VIN: JM1GJ1U52G1426221 (“Vehicle”). A true and correct copy of the Lien and Title Information
5    Report is attached to the Motion as Exhibit “B”.
6           3. The Borrower defaulted on the monthly payments under the terms of the Contract.

7           4. On February 26, 2018, Debtor filed a Chapter 13 Petition in the District of Nevada, Las

8    Vegas Division, Petition No.: 18-10971 (the “First Petition”).
9           5. In connection to Debtor’s First Petition Debtor filed a Chapter 13 Plan in which Debtor

10   proposed to pay Movant’s claim directly.

11          6. Movant did not receive a post-petition payment from the Debtor.

12          7. In fact, Movant has never received a monthly payment from Debtor.

13          8. On July 18, 2018, the Debtor’s First Petition was dismissed for failing to tender Chapter

14   13 Plan payments.

15          9. On July 19, 2018, (the “Debtor”) filed the Instant Petition, Petition No.: 18-14251 (the
16   “Second Petition”).
17          10.     Payments under the contract come due monthly in the amount of $383.00, with one

18   final payment due in the amount of $221.07.
19          11. The first payment due under the Contract was due February 15, 2018.

20          12. Debtor has not tendered a single payment due under the Contract.

21          13. Debtor is due and owing for the February 15, 2018, and all subsequent payments for a

22   total default in the amount of $3,472.00.

23          14. The total owed to Movant is $15,705.38.

24          15. The Vehicle is included in Debtor’s Chapter 13 Plan. Debtor provides for cure of

25   Creditor’s pre-petition in the amount of $383.00 and direct payment of Movant’s post-petition

26   monthly mortgage payment.

27          16. Debtor’s disposable income is $0.00. Debtor lists $2,724.00 in monthly combined

28
                                                         2                                          18-10822
         Case 18-14251-mkn         Doc 35     Entered 11/19/18 17:04:43        Page 3 of 4




1    income. Debtor does not list any car payments on Debtor’s Schedule “J”. Debtor has $23.00 in net

2    income on Debtor’s Schedule “J”, without including any automobile payments.

3            17. Debtor indicates that he does not anticipate his income increasing or his expenses

4    decreasing on Debtor’s Schedule “I” and Schedule “J”.

5            18. Debtor proposes plan payments in the amount of $627.00 for plan months three through

6    sixty. Debtor does not have the income to fund his plan. Debtor’s net income is at most $23.00.

7    This leaves a deficit in the amount of $604.00 per month to fund his plan as proposed.

8            19. Debtor plan would need to be amended to provide for the cure of all arrears owed to

9    Creditor and Creditor’s full post-petition monthly mortgage payment.

10           20. Debtor simply cannot afford to reorganize his debts.

11           21. A 2016 Mazda 6 in average trade-in condition would be valued at $13,625.00. pursuant

12   to Nada Guides. A true and correct copy of the Nada Guides for a 2016 Mazda 6 is attached to the

13   Motion as Exhibit “C”.
14           22. As of the date of this Motion, the total amount due and owing under the Note is

15   $15,705.38.

16       II. RELIEF FROM STAY FOR “CAUSE”:
17           23. It is not known what, if any equity there is in the Vehicle since Movant has not had the

18   opportunity to inspect the Vehicle and does not have information on the Vehicle’s condition.
19           24. As of the date of this Motion, the total amount due and owing under the Note is

20   $15,705.38.

21           25. However, a 2016 Mazda 6 in average trade-in condition would be valued at $13,625.00.

22   pursuant to Nada Guides. Thus, there is no equity available in the Vehicle to protect Movant’s

23   interest.

24           26. Furthermore, pursuant to 11 U.S.C. §361 and §362(d), Movant is entitled to adequate

25   protection of its interest in the Vehicle. Adequate protection can be offered in the form of cash or

26   periodic payments.

27           27. Movant believes that Debtor is unwilling or unable to provide adequate protection to the

28   movant and there is no probability that adequate protection can be afforded to Movant within
                                                        3                                             18-10822
         Case 18-14251-mkn           Doc 35      Entered 11/19/18 17:04:43     Page 4 of 4




1    reasonable time in light of the significant payment default.

2           28. Debtor is due and owing for the February 15, 2018, and all subsequent payments for a

3    total default in the amount of $3,472.00.

4            29.     By reason for the foregoing, Movant is entitled to relief from the stay under 11 U.S.C.

5    (d)(1) and (d)(2).

6            WHEREFORE, Movant requests the Court enter an order for the following relief:
7            1. Vacating the automatic stay as it applies to the Vehicle;

8            2. That Fed.R.Bankr.P., Rule 4001(a)(3) be waived and the stay terminate upon entry of

9                  this Order; and

10           3. For such other and further relief as the court deems just and proper.

11

12                                                  THE LAW OFFICE OF MICHELLE GHIDOTTI

13   Dated: November 16, 2018                            By:/s/ Jennifer R. Bergh, Esq.
                                                    JENNIFER R. BERGH, SBN 14480
14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                         4                                          18-10822
